DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, & 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Rotz et al., Pub. No.: US 20110184642 A1, in view of Takeuchi et al., Pub. No.: US 20130173147 A1, further in view of Calkins et al., Pub. No.: US 20120232783 A1.

Regarding claims 1 & 6, Rotz et al. discloses; 
a data storage device embodying computer-executable instructions, that when executed by a processor  ([0057] “Any data entry device can be used, including remote entry devices such as wireless interfaces with the data being provided by, for example, a fleet dispatcher from a remote location.” & [0034] “Non-transitory computer readable storage media, such 
cause the processor to optimize a vehicle ([0109] “The energy (fuel) consumption data attributed to the links forms the basis for optimized routing and determining the most fuel efficient route.”)
having an engine control unit ([0082] ".tau..sub.request" The requested torque value is an input from either the accelerator pedal position or from another source such as a cruise controller in the engine control module. A fuel map can be used in a conventional manner to calculate the amount of fuel consumed based on the requested torque and current engine speed.”)  
programmed with a first vehicle profile for a route of travel by executing operations ([0108] “Alternatively, the vehicle's speed profile can comprise a vehicle reference acceleration profile due to the relationship between speed and velocity.” & “The respective route files and vehicle speed profiles can be provided as inputs to a vehicle performance simulator at 420 that performs a vehicle performance simulation. Simulator 420 utilizes the route file information and the vehicle speed profile information together with vehicle parameter inputs from vehicle profile settings 424 in performing the simulation.” & [0115] This step uses the route file and vehicle speed profile to simulate the vehicle's performance (in terms of fuel consumption) as it travels across the route. The simulation, in this one embodiment, is based on the longitudinal vehicle dynamics model described earlier along with the vehicle profile settings that describe the vehicle-specific characteristics. The simulation generates a profile describing fuel consumption and actual travel time. ) comprising: 
	Rotz et al. is not explicitly disclosing “dividing route into segments”, however Takeuchi et al., US 20130173147 A1, teaches SECTION SETTING METHOD, MILEAGE INFORMATION GENERATION DEVICE, AND OPERATION ASSIST DEVICE and discloses;
dividing a route of travel into a plurality of segments ([0054] In FIG. 1, two locations A and B are illustrated together with a plurality of potential near routes of travel along 
identifying a segment characteristic of each of the plurality of segments ([0137] “In this case .nu..sub.link2 may be greater than, less than or equal to .nu..sub.link1 depending on the characteristics of each intersection. The time spent slowing at the intersection, t.sub.slow, can also be intersection dependent. However the actual time can vary each instance the vehicle approaches the intersection.” & [0164] From block 904, a block 906 is reached at which a determination is made of potential route disqualification characteristics associated with the vehicle. & [0167] “A more fuel efficient route between two locations is determined from a plurality of possible different routes and displayed. The different routes are made up of links or route segments that begin and end with a node or link transition, each different route comprising at least one different link. In one specific example, a simulation is made utilizing map data, vehicle specific data including mass, and driver driving style characteristics to determine energy values which are stored in association with links and nodes.”); 
Takeuchi et al. teaches that these features are useful in order to indicate fuel-efficiency-influencing factors in a typical navigation device and the like are mere road sections  (see para. [0009]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Takeuchi et al. with the system disclosed by Rotz et al. in order  to indicate fuel-efficiency-influencing factors in a typical navigation device and the like are mere road sections, which are obtained by dividing a road into section units corresponding to intersections and road grades such as upgrades. 
Further Rotz et al. is not explicitly disclosing “second vehicle profile dependent upon fuel use and the segment characteristics”, however Calkins et al., US 20120232783 A1, teaches Energy Consumption Profiling and discloses;
vehicle system 300 could limit the driving style information used to determine the average energy consumption data, such as the driving styles associated with the vehicle model Acme XL5. Based on the data in the table of FIG. 6, the average energy consumption data for the fast driving style for the Acme XL5 model, for vehicles traveling on road segment 18, equals (0.4+0.5+0.4)/3=0.43 liters. The vehicle system 300 can use that average energy consumption data for determining whether road segment 18 is part of a most energy efficient route to be taken by a vehicle that is the Acme XL5 model and that is being driven by a driver having a fast driving style. & [0073] Beneficially, the vehicle system collects energy consumption data as the vehicle is driven in a region, so the energy consumption data is more accurate as it is based on the vehicle's actual consumption for a particular driver. This real time energy consumption data collection results in an energy consumption profile for a particular vehicle/driver combination. ); and
Calkins et al. teaches that these features are useful in order for determining energy efficient routes (see Abstract & para. [0007]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Calkins et al.  with the system disclosed by Rotz et al. in order  for determining an energy efficient route for traveling from an origin to a destination. The method includes receiving a request for a route from an origin location to a destination location on a road network and calculating a route from the origin location to the destination location using road segment data and energy consumption data. Calculating a route includes determining whether energy consumption data is associated with road segment data for each evaluated road segment. If the road segment data for a first road segment is not associated with energy consumption data, calculating a route further includes predicting energy consumption for traveling on the first road segment using energy consumption data for a second road segment. Calculating a route then includes determining the route having the lowest calculated energy consumption (see para. [0009]).
Further Rotz et al. discloses,

    PNG
    media_image1.png
    303
    396
    media_image1.png
    Greyscale
reprogramming the engine control unit with the second vehicle profile ([0021] In accordance with another aspect alone or in combination with any one or more of the preceding aspects, the method can be used in a system comprising categories of assumed driving styles comprising aggressive, moderate and defensive driving categories, wherein the act of determining the driving style comprises evaluating a driver and assigning a vehicle driver into one of the assumed driving styles with the assumed driving style into which the vehicle driver has been assigned thereby corresponding to the determined driving style. [0047] FIG. 5 is a diagram of exemplary vehicle speed profiles for a portion of a route wherein a vehicle is approaching an intersection at a node where the vehicle stops. [0048] FIG. 6 is a schematic illustration of a vehicle speed profile for a vehicle approaching a node along a route where the vehicle slows down, such as due to a change in the posted speed limit. & [0108] Alternatively, the vehicle's speed profile can comprise a vehicle reference acceleration profile due to the relationship between speed and velocity. A vehicle speed profile can be adjusted based on alternative driver styles or profile settings (e.g., aggressive, moderate or defensive driving styles), traffic controls and traffic density information, to provide a modified vehicle speed profile or modified reference acceleration profile. The vehicle speed profile over a link can be an estimated vehicle speed at periodic points along a link. The speed profile can be constant over links that do not change (e.g., flat, constant speed limit). The respective route files and vehicle speed profiles can be provided as inputs to a vehicle performance simulator at 420 that performs a vehicle performance simulation. Simulator 420 utilizes the route file information and the vehicle speed profile information together with vehicle parameter inputs from vehicle profile settings 424 in performing the simulation.& [0115] 
 
Regarding claim 4 & 9, Rotz et al. discloses the data storage device of claim 1, wherein the first vehicle profile is associated with a first fuel use, and the determining operation comprises determining the second vehicle profile dependent upon the fuel use, such that the fuel use of the second vehicle profile is less than the first fuel use for one or more of the plurality of segments ([0100] Additional factors that influence fuel consumption include those that are dependent upon driving style. In particular, vehicle acceleration and deceleration depend on the driver, in terms of how aggressive or passive the driver typically behaves. An aggressive driving style is characterized by greater magnitudes of acceleration and deceleration, which is less fuel efficient and would incur a relatively large fuel penalty for each acceleration or deceleration event. Conversely, a passive or defensive driving style would be characterized by a driver that would typically accelerate and decelerate more slowly, thereby incurring a relatively small fuel penalty for each event. A moderate driving style driver would be one that would typically accelerate and decelerate at an intermediate rate. A driver profile or style can optionally be taken into account to determine the fuel consumed or energy value for each road link that have vehicle speed limit changes or traffic controls that require acceleration or deceleration. The driver profile or style can be determined, for example, by tracking a driver's performance (e.g., rate of accelerations and decelerations and/or torque requests, at stop signs, speed changes, etc.) over time. Alternatively, a driver, vehicle owner, or fleet manager can designate a driver profile from a plurality of such profiles, such as predetermined aggressive, moderate and conservative or defensive driver profiles.).

Regarding claims 5 & 10, Rotz et al. discloses; the data storage device of claim 1, wherein the identifying operation further comprises identifying one or more additional segment characteristics ([0115] This step uses the route file and vehicle speed profile to simulate the vehicle's performance (in terms of fuel consumption) as it travels across the route. The simulation, in this one embodiment, is based on the longitudinal vehicle dynamics model described earlier along with the vehicle profile settings that describe the vehicle-specific characteristics. The simulation generates a profile describing fuel consumption and actual travel time. &[0134] In this example .nu..sub.link2 may be greater than, less than or equal to .nu..sub.link1 depending on the characteristics of each intersection. The time spent waiting at the intersection, t.sub.stop, can be intersection dependent. However the actual time will vary each instance the vehicle approaches the intersection.” & [0137] In this case .nu..sub.link2 may be greater than, less than or equal to .nu..sub.link1 depending on the characteristics of each intersection. The time spent slowing at the intersection, t.sub.slow, can also be intersection dependent.”).

Claims 2-3 & 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Rotz et al., Pub. No.: US 20110184642 A1, in view of Takeuchi et al., Pub. No.: US 20130173147 A1, further in view of Calkins et al., Pub. No.: US 20120232783 A1, further in view of Mathews et al., Pub. No.: US 20170282942 A1,

Regarding claims  2 & 7, Rotz et al. discloses the data storage device of claim 1.
Rotz et al. is not explicitly disclosing “segment characteristic from the group consisting of a slope, distance, government imposed traffic controls, volume of traffic, and weather condition”, however Mathews et al., US 20170282942 A1, teaches MULTIPLE VEHICLE CONTROL SYSTEM and discloses, 
wherein the segment characteristic is selected from the group consisting of a slope, distance, government imposed traffic controls, volume of traffic, and weather conditions ([0020] “The pacing speed, for example, may be a constant speed or a speed profile in which the pacing speed changes with distance and/or time along the route based on route 
Mathews et al. teaches that these features are useful in order to provide energy management system disposed onboard a vehicle system configured to travel on a route during a trip. … (see Abstract).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Mathews et al. with the system disclosed by Rotz et al. in order to provide energy management system disposed onboard a vehicle system configured to travel on a route during a trip. The energy management system is configured to receive trip information that includes one or more constraints including at least one of speed, distance, or time restrictions for the vehicle system along the route. The energy management system is further configured to generate a trip plan for controlling movement of the vehicle system along the route during the trip.

Regarding claims 3 & 8, Rotz et al. discloses the data storage device of claim 2, wherein the segment characteristic is a government imposed traffic control, and the determining operation comprises determining the second vehicle profile dependent upon the government imposed traffic control ([0093] Route factors used in the above calculations can be obtained or extracted from a relational map database. These route factors include route parameters which can comprise the route parameters set forth below. Route Parameters : [0094] .nu..sub.link Road speed limit of link or sub-link. This parameter can be provided by a map database. [0095] .phi..sub.link Road grade of link or sub-link. This parameter can be provided by the map database [0096] d.sub.link Distance of link or sub-link. This parameter can be provided by the map database. [0097] .rho..sub.link Traffic Density of link or sub-link. This parameter can be provided by (or derived from) the map database. [0098] t.sub.node The time spent at a node. This parameter can be estimated for specific node types (e.g. containing traffic control information such as a stop sign or stop light). & [0099] As described earlier, it is possible to calculate an estimate of energy required for a given link and node (and thereby an estimate of fuel consumption for the given link or node using the vehicle model). The fuel value can be stored in the map data as an additional attribute to be used for routing purposes. The routing algorithm can use the fuel values as a basis to determine the most appropriate route by minimizing the required fuel to reach a specified destination. & [0108] Alternatively, the vehicle's speed profile can comprise a vehicle reference acceleration profile due to the relationship between speed and velocity. A vehicle speed profile can be adjusted based on alternative driver styles or profile settings (e.g., aggressive, moderate or defensive driving styles), traffic controls and traffic density information, to provide a modified vehicle speed profile or modified reference acceleration profile. The vehicle speed profile over a link can be an estimated vehicle speed at periodic points along a link. The speed profile can be constant over links that do not change (e.g., flat, constant speed limit). The respective route files and vehicle speed profiles can be provided as inputs to a vehicle performance simulator at 420 that performs a vehicle performance simulation.”).


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims  1 -10 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims  1-5 of prior art U.S. Patent No. US 10632941 B2. This is a statutory double patenting rejection.

Claims 1-10 of this application are patentably indistinct from claims 1-5 of prior art Patent No. US 10632941 B2 (parent) with some claim language differences such as    “a data storage device” cited on the instant application instead of “a method of” cited on the parent patent citation. 
As both units are functioning the same reasoning, the difference between citations “a data storage device” vs. “a method of” of the claim elements fails to teach or render a distinctive patentable element. See below table for claim elements comparison;

#
Instant Case # 16/824,781
Prior Art Patent No.: US 10,632,941 B2
Title
SYSTEMS AND METHODS FOR MEASURING AND REDUCING VEHICLE FUEL WASTE
Systems and methods for measuring and reducing vehicle fuel waste
Applicant
VNOMICS CORPORATION
VNOMICS CORP
Inventor


David Charles Chauncey
Michael David Joseph
Date Filed
03/20/2020
2014-06-02




Independent Claims 1 & 6 :
A data storage device embodying computer – executable instructions, that when executed by a processor, cause the processor to optimize a vehicle having an engine control unit programmed with a first vehicle profile for a route of travel by executing operations comprising: dividing a route of travel into a plurality of segments; identifying a segment characteristic of each of the plurality of segments; determining, with the processor, a second vehicle profile, the second vehicle profile dependent upon one or more of a fuel use and the segment characteristics; and reprogramming the engine control unit with the second vehicle profile.

Independent Claims 1:
A method of optimizing a vehicle having an engine control unit programmed with a first vehicle profile for a route of travel comprising
dividing a route of travel into a plurality of segments;
identifying a segment characteristic of each of the plurality of segments;
determining, with the processor, a second vehicle profile, the second vehicle profile dependent upon one or more of a fuel use and the segment characteristics; and
reprogramming the engine control unit with the second vehicle profile.


Claims 2 & 7 : The data storage device of claim 1, wherein the segment characteristic is selected from the group consisting of a slope, distance, government imposed traffic controls, volume of traffic, and weather conditions.



Claims 4 & 9 :  The data storage device of claim 1, wherein the first vehicle profile is associated with a first fuel use, and the determining operation comprises determining the second vehicle profile dependent upon the fuel use, such that the fuel use of the second vehicle profile is less than the first fuel use for one or more of the plurality of segments.

Claims 5 & 10: The data storage device of claim 1, wherein the identifying operation further comprises identifying one or more additional segment characteristics.
segment characteristic is selected from the group consisting of a slope, distance, government imposed traffic controls, volume of traffic, and weather conditions.
3. The method of claim 1, wherein the first vehicle profile is associated with a first fuel use, and the determining step comprises second vehicle profile dependent upon the fuel use, such that the fuel use of the second vehicle profile is less than the first fuel use for one or more of the plurality of segments.
4. The method of claim 2, wherein the segment characteristic is a government imposed traffic control, and the determining step comprises determining the second vehicle profile dependent upon the government imposed traffic control.
5. The method of claim 1, wherein the identifying step further comprises identifying one or more additional segment characteristics.




Response to Arguments
Obviousness - 35 U.S.C. § 103 
Applicant’s arguments, see Applicant Arguments/Remarks pages 4-5, filed on 07/29/2021, with respect to the rejection(s) of claim 1,  under 35 U.S.C. § 103 have been fully considered  Calkins et al., Pub. No.: US 20120232783 A1.

Statutory Double Patenting - 35 U.S.C. § 101 
Applicant's arguments, see Applicant Arguments/Remarks pages 4-5, filed on 07/29/2021, with respect to claims 1 -10,   have been fully considered but they are not persuasive.
 
Regarding applicant argument about “because the two patents claim different statutory classes of subject matter . . . they are not the same invention- type double patenting”. However, for PHOSITA, the instant application is an obvious variation of prior art Patent No. US 10632941 B2,  which has been drawn to a different class of invention.

Therefore, claims  1 -10 remain rejected under 35 U.S.C. 101 as claiming the same invention as that of claims  1-5 of prior art U.S. Patent No. US 10632941 B2. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li; Yufeng et al.	US 20180176125 A1	SYSTEMS, APPARATUSES, AND METHODS FOR REROUTING NETWORK TRAFFIC
Casson; William et al.	US 20140297182 A1	CONTENTION AVOIDANCE
Romanick; Ian D.	US 20080133120 A1	METHOD FOR DETERMINING AND OUTPUTTING TRAVEL INSTRUCTIONS FOR MOST FUEL-EFFICIENT ROUTE
CHAUNCEY; DAVID C. et al.	US 20120221216 A1	SYSTEM AND METHOD FOR IN-VEHICLE OPERATOR TRAINING
Chauncey; David Charles et al.	US 20120143449 A1	SYSTEM AND METHOD FOR MEASURING AND REDUCING VEHICLE FUEL WASTE
appear to anticipate the current invention. See Notice of References cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALAL CENGIZ CODUROGLU whose telephone number is (408)918-7527.  The examiner can normally be reached on Monday -Friday 8-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-



/JALAL C CODUROGLU/Examiner, Art Unit 3665                                                                                                                                        



/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665